IN THE SUPREME COURT OF PENNSYLVANIA

IN THE MATTER OF                           :   No. 2260 Disciplinary Docket No. 3
                                           :
HERBERT KARL SUDFELD, JR.                  :   Board File No. C2-15-599
                                           :
                                           :   (United States District Court for the
                                           :   Eastern District of Pennsylvania, No. 2:15-
                                           :   cr-00330-CMR-1)
                                           :
                                           :   Attorney Registration No. 24691
                                           :
                                           :   (Bucks County)
                                           :

                                        ORDER


PER CURIAM


      AND NOW, this 8th day of April, 2016, the Joint Petition to Temporarily Suspend

an Attorney is granted, Herbert Karl Sudfeld, Jr. is placed on temporary suspension, see

Pa.R.D.E. 214(d)(5), and he shall comply with all the provisions of Pa.R.D.E. 217.